Citation Nr: 0919085	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for posttraumatic stress disorder (PTSD) with 
chronic depression and anxiety, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative notes that the Veteran has not 
been examined since 2005.  He also contends that the 
examination report was, in essence, inadequate for rating 
purposes.  

The Board notes that a precedent decision of the United 
States Court of Appeals for Veterans Claims (Court), Snuffer 
v. Gober, 10 Vet. App. 400 (1997), again reminded VA that 
well-settled case law holds that a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO/AMC should provide appropriate 
notice concerning his increased rating.  
See, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The appellant should be asked 
to provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his PTSD.  All 
records obtained should be associated with 
the claims file. 

2.  The Veteran should be afforded VA 
psychiatric examination to determine the 
nature and severity of his service 
connected disability.  The reviewer is 
asked to report on the presence or absence 
of the specific symptoms in the general 
rating formula for mental disorders.  The 
examiner should also comment on the 
degree, if any, of industrial/occupational 
and social impairment produced by the 
PTSD.  The examiner must review the 
additional medical records and assign a 
Global Assessment of Functioning (GAF), if 
possible, and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



